DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art fails to disclose or reasonably suggest the limitations:[claim 1]” a plurality of first signal lines extended from the display region are arranged in the fan-out region, and the first signal lines are extended to an array test region at one side of the fan-out region; a plurality of array test pads arranged side by side and spaced apart in the array test region, wherein two cell test regions are disposed at two sides of the array test region, and a cell test pad and at least one dummy pad are arranged side by side in each cell test region; and a plurality of test switches respectively arranged corresponding to the array test pads in the array test region, wherein a control end of each test switch is at least connected to one of the at least one dummy pad, and the array test pads are connected to the first signal lines through the corresponding test switches” and [claim 10]” a plurality of first signal lines extended from the display region are arranged in the fan-out region, and the first signal lines are extended to an array test region at one side of the fan-out region; a plurality of array test pads arranged side by side and spaced apart in the array test region, wherein two cell test regions are disposed at two sides of the array test region, and a cell test pad and at least one dummy pad are arranged side by side in each cell test region; and a plurality of test switches respectively arranged corresponding to the array test pads in the array test region, wherein the test switches are connected to each other in series, wherein a control end of each test switch is at least connected to one of the at least one dummy .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AMAR MOVVA/Primary Examiner, Art Unit 2898